Title: From George Washington to Charles Hall, 22 February 1797
From: Washington, George
To: Hall, Charles


                        
                            Sir, 
                            Philada 22d Feb: 97
                        
                        With this you will receive my answer to the Address which you presented to me a
                            few days ago, of a meeting held at Sunbury in Northumber land County. You will be pleased to
                            forward it with my good wishes for the people of Northumber land in the manner you think most
                            proper. I am sir Yr Obedt Servt.
                        
                            
                            
                        
                    